Citation Nr: 1539032	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  06-06 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for neuroma of the cutaneous nerve of the left ankle.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Alabama Department of Veterans Affairs (ADVA) submitted, among other evidence, a VA Form 21-22 which purported to appoint the American Legion as the Veteran's new representative.  In context, this appeared to be a misprint, as the representative from the ADVA both authored the document and continued to represent the Veteran on behalf of the ADVA.  Another VA Form 21-22 appointing ADVA as representative was signed by the Veteran in November 2002 but acknowledged by ADVA in May 2010.  In a July 2015 letter, the Board contacted the Veteran to clarify and give him an opportunity to change representatives to the American Legion if that was his intent.  The Veteran was informed that if he did not reply to the letter, the Board would find that he was currently represented by ADVA.  The Veteran did not respond, and the Board so finds.

The Veteran's appeal was initially for increased ratings both for his left ankle neuroma and for residuals of a left ankle fracture, rated on the basis of limitation of motion.  In July 2009, the Board remanded the Veteran's appeal with instruction to obtain a specific VA treatment record and afford the Veteran a contemporaneous VA examination.  The treatment record was obtained and the Veteran underwent an examination in October 2010.  In March 2011, the Board denied the Veteran's claim for an increased rating for residuals of a left ankle fracture, and remanded the Veteran's neuroma claim for another VA examination.  The Veteran underwent an examination in January 2012, and the Board is therefore satisfied that the instructions in its remands of July 2009 and March 2011 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's neuroma of the cutaneous nerve of the left ankle is not productive of severe neuritis, severe incomplete paralysis, or complete paralysis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for neuroma of the cutaneous nerve of the left ankle have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8722 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Veteran's claim for an increased disability rating arises from his disagreement with the initial evaluation assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided a VA examination of his left ankle neuroma in January 2005, October 2010, and January 2012.  The Board finds that these examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims an evaluation in excess of 10 percent for neuroma of the cutaneous nerve of the left ankle.  As noted above, in March 2011 the Board denied an increase to the Veteran's separately rated residuals of a left ankle fracture.  The scope of the issue on appeal is therefore limited to symptoms of the Veteran's nerve condition not already accounted for in the Veteran's ankle fracture rating, based on limitation of motion.  See 38 C.F.R. § 4.14. 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's neuroma of the cutaneous nerve is rated as neuralgia under 38 C.F.R. § 4.124a, Diagnostic Code 8722.  His current 10 percent evaluation is warranted for neuralgia equivalent to moderate incomplete paralysis.  Neuralgia, characterized by a dull and intermittent pain, is to be rated on the same scale as nerve paralysis, with a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Because the Veteran is already rated based on neuralgia equivalent to moderate incomplete paralysis, a higher rating under this code is not available to him.  A higher rating of 20 percent is warranted under Diagnostic Code 8622 for severe neuritis or under Diagnostic Code 8522 for severe incomplete paralysis, and a 30 percent rating is warranted under Diagnostic Code 8522 for complete paralysis. 

In his October 2004 claim, the Veteran reported an extreme shooting pain radiating from his ankle up his leg to the knee and down to his foot.  VA treatment records from October 2004 show that the Veteran reported left ankle pain with tenderness.

The Veteran underwent a VA examination in January 2005.  He reported a quick electrical type of pain, shooting down from his ankle scar to the dorsolateral aspect of the foot.  The examiner found a diminished pinprick sensation in this distribution.  The Veteran was diagnosed with neuroma of the cutaneous nerve of the left ankle.  The examiner opined that the Veteran's nerve was likely severed during in-service surgery, and is now involved in some scarring of the nerve causing the neuroma-type pain reported by the Veteran.

VA treatment records show that in March 2005, the Veteran reported radiating pain in his left lower leg.  His treating physician found no acute swelling but decreased sensation to light touch along the lateral aspect of the left foot.  In an October 2005 diabetic foot checkup, his physician noted that he was unable to sense the monofilament on at least one part of the foot, and assessed that his left ankle pain may be related to nerve damage.

In his March 2006 substantive appeal, the Veteran stated that he believes his rating should be increased because his pain is pervasive and severe.

VA treatment records reflect that in April 2006, the Veteran reported left ankle pain and was diagnosed with neuropathy of the left peroneal nerve.  In October 2006, however, his physicians referred to this condition as diabetic neuropathy.

In August 2008, VA treatment records show that the Veteran complained of pain in his left ankle and foot for the past three weeks.  He was able to work and declined extra pain medication.  Electromyography (EMG) showed no evidence of neuropathy in the left lower limb, with normal nerve conduction velocity of the left peroneal nerve, left posterior tibial nerve, left sural nerve, and distal sural nerve.  

The Veteran submitted an August 2009 private medical evaluation of his left ankle.  He reported worsening sharp pain and constant numbness in the left leg from his knee down to the dorsum and plantar aspect of his foot.  The physician found a positive Tinel's signover the course of the common peroneal behind the fibula, over the deep peroneal nerve and dorsum of the foot as well as over the course of the posterior tibial nerve and the tarsal tunnel.  He had palpable pedal pulses.  Sensation was patchy throughout the left foot and ankle.  The physician diagnosed multi-level nerve compression of the common peroneal nerve at fibula, deep peroneal nerve over the dorsum of the foot, and posterior tibial nerve and tarsal tunnel.  

The Veteran underwent another VA examination in October 2010.  The examiner found decreased pain/pinprick and light touch sensation in the lateral aspect of the left foot dorsally.  Position sense and vibration sense were normal and there were no dysesthesias.  Muscle strength was normal and there was no paralysis.  The Veteran was diagnosed with left sural sensory neuropathy, causing neuroma of the left ankle.  There was nerve dysfunction, but no paralysis, neuritis, or neuralgia.  The examiner explained that he was unable to document point tenderness, a positive Tinel's sign, or a lump or nodule to diagnose a neuroma.  The Veteran's symptoms were diffuse, involving the entire limb, and were not consistent with neuroma.

In a January 2011 statement, the Veteran took issue with VA's statements regarding the possible involvement of diabetes with the Veteran's claimed neuropathy.

VA treatment records include a January 2011 neurology consultation, at which the Veteran reported tingling, numbness, and pain starting in his ankle and spreading to his foot and up to his thigh.  He also reported weakness in his foot.  His neurologist noted that a 2005 EMG showed peroneal neuropathy, but the August 2008 EMG was normal.  Reflexes were symmetric.  A new EMG was ordered.  In an April 2011 neurology clinic note, the Veteran's treating neurologist found that the distribution of his sensory symptoms does not follow any one root or nerve distribution.  His new EMG was normal, and his pain was therefore not due to a primary neurologic disorder, but rather due to his musculoskeletal problem.

The Veteran underwent another VA examination in January 2012.  The examiner noted that the Veteran exhibited moderate intermittent pain, moderate paresthesia and/or dysesthesias, and mild numbness.  Muscle strength was normal and there was no muscle atrophy.  Reflexes were normal.  Light touch sensation was normal in the lower leg and ankle but decreased in the foot and toes.  Gait was normal.  The Veteran's normal EMGs were noted.  The examiner concluded that the Veteran does not have a neuroma or any other neuropathic/neurologic diagnosis.  The examiner explained that the Veteran's neuroma diagnosis was made by an orthopedic specialist and based on subjective findings and not objective data.  The EMGs, in contrast, were objective data that are extremely sensitive in determining whether a nerve is cut or compressed.  The examiner further noted that the Veteran's VA treating neurologist had concluded that the Veteran's symptoms are not due to a neurologic process.

The Board finds that a rating in excess of 10 percent is not warranted for the Veteran's nerve condition.  The Veteran is currently in receipt of a 10 percent evaluation, which the maximum schedular rating available under 38 C.F.R. § 4.124a, Diagnostic Code 8722, for neuralgia that is the equivalent of moderate incomplete paralysis of the cutaneous nerve.  Higher ratings are available for severe neuritis, severe incomplete paralysis, or complete paralysis.  The Board, however, finds no evidence of a current neurologic condition, and the conflicting evidence of a resolved neurologic condition does not warrant a finding of a severe condition or complete paralysis.  Both the Veteran's neurologists and VA examiners have concluded that the Veteran suffers from no neurologic condition at all since August 2008.  The Veteran's reports of pain are not accompanied by the loss of reflexes and muscle atrophy that characterizes severe neuritis.  See 38 C.F.R. § 4.123.  Furthermore, while there is evidence of diminished sensation, there is no evidence of severe or complete paralysis.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's neuroma is productive of severe neuritis, severe incomplete paralysis, or complete paralysis.  A rating in excess of 10 percent is therefore denied.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's neuroma.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, specifically pain, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left ankle is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial evaluation in excess of 10 percent for neuroma of the cutaneous nerve of the left ankle is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


